AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Variflex Extra Credit® Variable Annuity Variflex LS® Variable Annuity Variflex Signature® Variable Annuity Variflex® Variable Annuity AdvanceDesigns® Variable Annuity SecureDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 800 Westchester Avenue, Suite 641 N Rye Brook, New York 10573 Supplement Dated March 27, 2015, To Current Prospectus Effective March27, 2015, the MFS® VIT Research International Series merged into the MFS® VIT II Research International Portfolio. The MFS® VIT Research International Series Subaccount began investing in the MFS® VIT II Research International Portfolio and changed its name on the same date to MFS® VIT II Research International Portfolio. All references to the former name (MFS® VIT Research International Series) in the Prospectus are hereby changed to reflect the new name effective March27, 2015. Please Retain This Supplement For Future Reference
